Exhibit 10.2

GENERAL RELEASE AGREEMENT


This GENERAL RELEASE AGREEMENT (this “Agreement”), dated as of August 15, 2008,
is entered into by and among La Cortez Energy, Inc. (formerly known as La Cortez
Enterprises, Inc.), a Nevada corporation (“Seller”), De La Luz Gourmet
Chocolates, Inc., a Nevada corporation (“Split-Off Subsidiary”), and Maria de la
Luz (“Buyer”). In consideration of the mutual benefits to be derived from this
Agreement, the covenants and agreements set forth herein, and other valuable
consideration, the receipt and sufficiency of which are hereby acknowledged by
the execution and delivery hereof, the parties hereto hereby agree as follows:
 
1. Split-Off Agreement. This Agreement is executed and delivered by Split-Off
Subsidiary pursuant to the requirements of Section 8.3 of that certain Split-Off
Agreement (the “Split-Off Agreement”) by and among Seller, Split-Off Subsidiary
and Buyer as a condition precedent to the closing (the “Closing”) of the
Split-Off Agreement.
 
2. Release and Waiver by Split-Off Subsidiary. For and in consideration of the
covenants and promises contained herein and in the Split-Off Agreement, the
receipt and sufficiency of which are hereby acknowledged, Split-Off Subsidiary,
on behalf of itself and its assigns, representatives and agents, if any, hereby
covenants not to sue and fully, finally and forever completely releases Seller,
along with its present and former officers, directors, stockholders, members,
employees, agents, attorneys and representatives (collectively, the “Seller
Released Parties”), of and from any and all claims, actions, obligations,
liabilities, demands and/or causes of action, of whatever kind or character,
whether now known or unknown, which Split-Off Subsidiary has or might claim to
have against the Seller Released Parties for any and all injuries, harm, damages
(actual and punitive), costs, losses, expenses, attorneys’ fees and/or liability
or other detriment, if any, whenever incurred or suffered by Split-Off
Subsidiary arising from, relating to, or in any way connected with, any fact,
event, transaction, action or omission that occurred or failed to occur on or
prior to the date of the Closing, related to the Legacy Business.
 
3. Release and Waiver by Buyer. For and in consideration of the covenants and
promises contained herein and in the Split-Off Agreement, the receipt and
sufficiency of which are hereby acknowledged, Buyer hereby covenants not to sue
and fully, finally and forever completely releases the Seller Released Parties
of and from any and all claims, actions, obligations, liabilities, demands
and/or causes of action, of whatever kind or character, whether now known or
unknown (including, but not limited to, with respect to certain advances made to
the Seller by the Buyer listed in that certain letter of forgiveness from the
Buyer to the Seller dated June 30, 2008) which Buyer has or might claim to have
against the Seller Released Parties for any and all injuries, harm, damages
(actual and punitive), costs, losses, expenses, attorneys’ fees and/or liability
or other detriment, if any, whenever incurred or suffered by Buyer arising from,
relating to, or in any way connected with, any fact, event, transaction, action
or omission that occurred or failed to occur on or prior to the date of the
Closing, related to the Legacy Business.
 
 
 

--------------------------------------------------------------------------------

 
 
4. Additional Covenants and Agreements.
 
(a)  Each of Split-Off Subsidiary and Buyer, on the one hand, and Seller, on the
other hand, waives and releases the other from any claims that this Agreement
was procured by fraud or signed under duress or coercion so as to make this
Agreement not binding.
 
(b)  Each of the parties hereto acknowledges and agrees that the releases set
forth herein do not include any claims the other party hereto may have against
such party for such party’s failure to comply with or breach of any provision in
this Agreement or the Split-Off Agreement.
 
(c)  Notwithstanding anything contained herein to the contrary, this Agreement
shall not release or waive, or in any manner affect or void, any party’s rights
and obligations under the Split-Off Agreement.
 
5. Modification. This Agreement cannot be modified orally and can only be
modified through a written document signed by both parties.
 
6. Severability. If any provision contained in this Agreement is determined to
be void, illegal or unenforceable, in whole or in part, then the other
provisions contained herein shall remain in full force and effect as if the
provision that was determined to be void, illegal or unenforceable had not been
contained herein.
 
7. Expenses. The parties hereto agree that each party shall pay its respective
costs, including attorneys’ fees, if any, associated with this Agreement.
 
8. Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of New York, without giving effect to
principles of conflicts or choice of laws thereof.
 
9. Entire Agreement. This Agreement constitutes the entire understanding and
agreement of Seller, Split-Off Subsidiary and Buyer and supersedes prior
understandings and agreements, if any, among or between Seller, Split-Off
Subsidiary and Buyer with respect to the subject matter of this Agreement, other
than as specifically referenced herein. This Agreement does not, however,
operate to supersede or extinguish any confidentiality, non-solicitation,
non-disclosure or non-competition obligations owed by Split-Off Subsidiary to
Seller under any prior agreement.
 


 
[Signature Page Follows]
 
 
2

--------------------------------------------------------------------------------

 


IN WITNESS WHEREOF, the undersigned have executed this General Release Agreement
as of the day and year first above written.
 

 
LA CORTEZ ENERGY, INC.
             
By:
/s/ Andres Gutierrez
 
Name:
Andres Gutierrez
 
Title:
President
             
DE LA LUZ GOURMET CHOCOLATES, INC.
             
By:
/s/Andres Gutierrez
 
Name:
Andres Gutierrez
 
Title:
President
             
BUYER:
             
/s/ Maria de la Luz
 
Maria de la Luz



 
 
3

--------------------------------------------------------------------------------

 